DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dersjo et al. (US 2018/0202518; hereinafter “Dersjo”).

Claim 1
Dersjo discloses a multiple speed transmission, comprising (see FIG. 2):
•    an input shaft (136);
•    an output shaft (112);
•    a first planetary gearset (108) having a first member (108P), a second member (108S), and a third member (108R);
•    a second planetary gearset (102, 104, 106) having a first member (102P or 104P or 102R), a reaction member (102S and/or 104S), a second member (106S), and a third member (106R);
•    a plurality of interconnecting members (member connecting 108S and 106R; member connecting 108R and 106S) each connected to at least one of the first and second planetary gearsets;

•    a second torque-transmitting mechanism (148) selectively engageable to interconnect the input shaft (136) with the third member (108R) of the first planetary gearset and the second member (106S) of the second planetary gearset;
•    a third torque-transmitting mechanism (140) selectively engageable (via member 144) to interconnect the third member (108R) of the first planetary gearset (108) and the second member (106S) of the second planetary gearset (102, 104, 106) with a stationary member (160);
•    a fourth torque-transmitting mechanism (138) selectively engageable to interconnect the third member (106R) of the second planetary gearset (102, 104, 106) with the stationary member (160); and
•    a fifth torque-transmitting mechanism (142) selectively engageable to interconnect the reaction member (102S and/or 104S) of the second planetary gearset (102, 104, 106) with the stationary member (160);
•    wherein the torque transmitting mechanisms are selectively engageable in combinations of at least two to establish at least nine forward speed ratios and at least four reverse speed ratios between the input shaft and the output shaft (see Table 7).
It is noted that the second planetary gearset in Dersjo includes three distinctly referenced elements (102, 104, and 106) where each of the elements is permanently 

Claim 3
Dersjo discloses wherein the plurality of interconnecting members includes a first interconnecting member (member connecting 108S to 106R, or connecting 108R to 106S) directly connected to the first member (108P) of the first planetary gearset (108).

Claim 4
Dersjo discloses wherein the plurality of interconnecting members includes a second interconnecting member (member connecting 108S to 106R, or connecting 108R to 106S) continuously interconnecting the third member (108R) of the first planetary gearset (108) with the second member (106S) of the second planetary gearset (102, 104, 106).

Claim 5
Dersjo discloses wherein the plurality of interconnecting members includes a third interconnecting member (member connecting 106R and 108S) directly connected to the third member (106R) of the second planetary gearset (102, 104, 106).



Claim 6
Dersjo discloses wherein the plurality of interconnecting members includes a fourth interconnecting member (common member interconnecting 102S and 104S; or shaft connecting the two common sun gears 102S/104S with the brake 142) directly connected to the reaction member of the second planetary gearset.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dersjo in view of Na et al. (US 2020/0370623).

Claim 9
Dersjo discloses wherein the first planetary gearset is disposed within a transmission housing and the second planetary gearset is disposed within an add-on housing, the add-on housing being mounted to the transmission housing. However, Na discloses that one planetary gearset (e.g., 91, 83, 87) maybe housed in one housing (84) while a connected planetary gearset (e.g., 93, 71, 50) is housed in an adjacent housing (94) mounted to the transmission housing (84) (see FIG. 8). It would have been obvious to one having ordinary skill in the art before the effective filing date to have .

Allowable Subject Matter
Claims 2, 7, 8, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With reference to claim 2, the prior art does not disclose or render obvious a multiple speed transmission comprising the combination of features recited “wherein the output shaft is continuously interconnected with the second member of the first planetary gearset and the first member of the second planetary gearset.”
With reference to claim 7, the prior art does not disclose or render obvious a multiple speed transmission comprising the combination of features recited “wherein the second member of the second planetary gearset comprises a first set of pinion gears and a second set of pinion gears, the first set of pinion gears meshing with the first member of the second planetary gearset and the second set of pinion gears meshing with the third member of the second planetary gearset and the reaction member of the second planetary gearset.”
With reference to claim 8, the prior art does not disclose or render obvious a multiple speed transmission comprising the combination of features recited “wherein the 
With reference to claim 10, the prior art does not disclose or render obvious a multiple speed transmission comprising the combination of features recited wherein: the first member of the first planetary gearset comprises an input to the first planetary gearset and the second member of the first planetary gearset comprises an output of the first planetary gearset; the output of the second planetary gearset is connected to the third member of the first planetary gearset to form a second input to the first planetary gearset.” The combination not disclosed, for example, under one interpretation of Dersjo which satisfies the first clause of claim 10, Dersjo fails to disclose that the first member of the second planetary gearset comprises an input to the second planetary gearset and the second member of the second planetary gearset comprises an output of the second planetary gearset.
With reference to claim 11, the prior art does not disclose or render obvious a multiple speed transmission comprising the combination of features recited “wherein: the first members of the first and second planetary gearsets and the reaction member of the second planetary gearset comprise sun gears; the second member of the first and second planetary gearsets comprise carrier members; and the third members of the first and second planetary gearsets comprise ring gears.”
Claims 12-20 are allowed.
With reference to each of claims 12 and 17, the prior art does not disclose or render obvious a multiple speed transmission comprising the combination of features wherein “the output shaft is continuously interconnected with the second member of the first planetary gearset and the first member of the second planetary gearset.”  The closest prior art is Dersjo however in Dersjo does not disclose that the output shaft is continuously interconnected with the two specific members of the first and second planetary gearsets.

Response to Arguments
Applicant's arguments filed March 15, 2021 have been fully considered but they are not persuasive. 
The Examiner noted the rejection that the three simple planetary gearsets that are interconnected by permanent connections forming a “complex planetary gearset.” This position taken by Examiner is common knowledge.  Applicant argues that the three interconnected simple planetary gearset are not described in Dersjo as one complex planetary gearset. If a prior art reference discloses the claimed invention, their use of different terminology does not negate that disclosure.  In this case, the embodiment illustrated in FIG. 2 of Dersjo does disclose that the three simple planetary gearsets (102, 104, 106), permanently interconnected, for example gearset (102 and 104) share the same sun gear, would in fact be considered a complex planetary gearset which is one type from among many types of planetary gearsets.  The Examiner cannot import the Ravigneaux limitation into this claim feature, nor further limit the types of planetary gearsets that may be included without clear disavowal of such scope of the term “planetary gearset” in the specification. NPL document to Ferguson on page 56 (second page of PDF) describes that one way to calculate loads for complex planetary gearsets is to treat the configuration as two separate planetary gearsets coupled in tandem and the illustrated complex planetary gearset is in fact two simple planetary gearsets (R1, C1, P1, S1; and R2, C2, P2, S2) with permanent interconnections therebetween.  This evidences the known broad interpretation of a complex planetary gearset used by the Examiner.  In addition, US 8,131,435 to Ivacko et al. discloses that:
 “the planetary gearset 140 may be a complex planetary gearset, such as one including one ring gear, two sun gears, and two sets of planet gears. In other implementations, the planetary gearset 140 may include two or more complete sets of planetary gears, components of which can be connected to each other and to the input and output of the planetary gearset 140.”

In other words, a complex planetary gearset in broad terms may include two complete sets, where components of them may be connected to each other.  In view of this and general knowledge in the art, the broad definition of a “planetary gearset” may include a complex arrangement where multiple simple gearsets are permanently interconnected.  There is no indication that a more narrow definition of planetary gearset was initially intended by Applicant.  Reciting a Ravigneaux second planetary gearset or a second planetary gearset with only the four recited members (first, reaction, second, and third) would narrow the meaning of this feature sufficiently to overcome Dersjo.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851.  The examiner can normally be reached on M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STACEY A FLUHART/Primary Examiner, Art Unit 3655